Exhibit 10.11
MONEYGRAM INTERNATIONAL, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made by and
between MoneyGram International, Inc., a Delaware corporation (the “Company”)
and                           (“Participant”), a non-employee member of the
Company’s Board of Directors (the “Board”). The grant date of this award is
                      (the “Grant Date”).
     1. Award. The Company hereby grants to Participant a restricted stock unit
award covering                     shares (the “Shares”) of Common Stock, $.01
par value per share, of the Company according to the terms and conditions set
forth herein and in the Company’s 2005 Omnibus Incentive Plan (the “Plan”). Each
restricted stock unit (a “Unit”) represents the right to receive one Share,
subject to the vesting requirements of this Agreement and the terms of the Plan.
The Units are granted under Section 6(c) and 6(d) of the Plan. A copy of the
Plan will be furnished upon request of Participant. Each capitalized term used
but not defined in this Agreement shall have the meaning assigned to that term
in the Plan.
     2. Vesting. Except as otherwise provided in this Agreement, the Units shall
vest in full upon the first (1st) anniversary of the Grant Date.
     3. Restrictions on Transfer. The Units may not be sold, assigned,
transferred or pledged, other than by will or the laws of descent and
distribution, and any such attempted transfer shall be void.
     4. Forfeiture; Early Vesting. If Participant voluntarily terminates Board
service prior to vesting of the Units pursuant to Section 2 hereof, all of
Participant’s rights to all of the unvested Units shall be immediately and
irrevocably forfeited, except that (i) if Participant’s Board service terminates
by reason of Disability (as defined below) prior to the vesting of Units under
Section 2 hereof; (ii) if Participant’s Board service terminates by reason of
death prior to the vesting of Units under Section 2 hereof; or (iii) upon a
Change in Control, all Units granted hereunder shall vest as of such event. Upon
forfeiture, Participant will no longer have any rights relating to the unvested
Units. The Company reserves the right, in accordance with the Plan, to
accelerate vesting of each Unit as deemed necessary or appropriate in its sole
and absolute discretion.
     For purposes of this Agreement, , the following terms shall have the
definitions set forth below:
     (a) “Disability” shall mean total and permanent disability as approved by
the Committee administering the Plan.
     (b) “Change in Control” shall mean (i) a sale, transfer or other conveyance
or disposition, in any single transaction or series of transactions, of all or
substantially all of the Company’s assets, (ii) the transfer of more than 50% of
the outstanding securities of the Company, calculated on a fully-diluted basis,
to an entity or group (within the meaning of

 



--------------------------------------------------------------------------------



 



Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), or (iii) the merger, consolidation reorganization,
recapitalization or share exchange of the Company with another entity, in each
case in clauses (ii) and (iii) above under circumstances in which the holders of
the voting power of the outstanding securities of the Company, as the case may
be, immediately prior to such transaction, together with such holders’
affiliates and related parties, hold less than 50% in voting power of the
outstanding securities of the Company or the surviving entity or resulting
entity, as the case may be, immediately following such transaction; provided,
however, that the issuance of securities by the Company shall not, in any event,
constitute a Change in Control, and for the avoidance of doubt a sale or other
transfer or series of transfers of all or any portion of the securities of the
Company held by the Investors and their affiliates and related parties shall not
constitute a Change in Control unless such sale or transfer or series of
transfers results in a entity or group (as defined in the Exchange Act) other
than the Investors and their affiliates and related parties holding more than
50% in voting power of the outstanding securities of the Company.
     5. Miscellaneous.
     (a) Issuance of Shares. As soon as administratively practicable following
the Participant’s vesting date under Section 2 or Section 4 hereof, as
applicable, and the Participant’s satisfaction of any required tax withholding
obligations (but in no event later than 60 days following the vesting date), the
Company shall cause Shares to be issued and evidenced in such manner as the
Company may deem appropriate, including book-entry registration or issuance of a
stock certificate or certificates. The number of Shares issued shall equal the
number of Units vested, reduced as necessary to cover applicable withholding
obligations in accordance with Section 5(c) hereof. If it is administratively
impracticable to issue Shares within the time frame described above because
issuances of Shares are prohibited or restricted pursuant to the policies of the
Company that are reasonably designed to ensure compliance with applicable
securities laws or stock exchange rules, then such issuance shall be delayed
until such prohibitions or restrictions lapse.
     (b) Rights as Shareholder. Units are not actual Shares, but rather,
represent a right to receive Shares according to the terms and conditions set
forth herein and the terms of the Plan. Accordingly, except as expressly
provided in this Section 5(b), the issuance of a Unit shall not entitle the
Participant to any of the rights or benefits generally accorded to stockholders
unless and until a Share is actually issued under Section 5(a) hereof.
     (i) Dividends Payable Other than in Common Stock. If the payment date for a
dividend declared by the Board and payable in cash or in property other than
cash or Common Stock occurs prior to the date a Unit is settled, Participant
will be credited with a number of additional Units determined according to the
following formula:
     Dividend value per share x Number of Restricted Stock Units
Fair Market Value
     For purposes of this formula:

Page 2



--------------------------------------------------------------------------------



 



“Dividend value per share” means the amount of the cash dividend (or the per
share value of any dividend payable in property other than cash) declared per
share of Common Stock for the applicable payment date;
“Number of Restricted Stock Units” means the aggregate number of Units
outstanding under this Agreement as of the applicable dividend record date; and
“Fair Market Value” means the Fair Market Value of a share of Common Stock on
the applicable dividend payment date.
     (ii) Dividends in Common Stock. If the payment date for a dividend declared
by the Company’s Board and payable in Common Stock occurs prior to the date a
Unit is settled, Participant will be credited with a number of additional Units
determined by multiplying the aggregate number of Units outstanding under this
Agreement as of the applicable dividend record date by the number of shares of
Common Stock payable as a dividend on each outstanding share of Common Stock in
connection with such dividend declaration.
     (iii) Treatment of Additional Restricted Stock Units. Any additional Units
granted under (i) or (ii) above are subject to the terms and conditions of this
Agreement and the Plan, and specifically will vest and be settled, or forfeited,
to the extent and at the time that the underlying Units to which such additional
Units relate are subject to vesting, settlement or forfeiture hereunder.
     (iv) Adjustments to Award. If a corporate transaction or event affects the
Units such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then in accordance with
Section 4(c) of the Plan, the Committee shall, in such manner as it may deem
equitable, adjust any or all of the number and type of Shares (or other
securities or other property) subject to outstanding Units.
     (c) Taxes. You acknowledge that you will consult with your personal tax
advisor regarding the applicable federal, state, local or foreign tax
consequences that arise in connection with this Agreement. In order to comply
with all applicable federal, state, local or foreign income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal, state, local or foreign payroll, withholding,
income or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you, if and to the extent required by applicable law.
     (d) Subject to Plan. This Award is subject to the terms and conditions of
the Plan, but the terms of the Plan shall not be considered an enlargement of
any benefits under this Agreement. In addition, this Award is subject to the
rules and regulations promulgated pursuant to the Plan, now or hereafter in
effect. A copy of the Plan will be furnished upon request of the Participant.

Page 3



--------------------------------------------------------------------------------



 



     (e) No Right to Continued Service. This Agreement shall not confer on the
Participant any right with respect to continuance of service to the Company, nor
will it interfere in any way with the right of the Company to terminate such
service at any time.
     (f) Governing Law. The validity, construction and effect of the Plan and
the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Delaware.
     (g) Severability. If any provision of the Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee
administering the Plan, such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Agreement, such provision shall be stricken as to
such jurisdiction or the Agreement, and the remainder of the Agreement shall
remain in full force and effect.
     (h) No Trust or Fund Created. Neither the Plan nor the Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Participant or
any other person.
     (i) Section 409A Provisions. The payment of Shares under this Agreement are
intended to be exempt from the application of section 409A of the Internal
Revenue Code, as amended (“Section 409A”) by reason of the short-term deferral
exemption set forth in Treasury Regulation §1.409A-1(b)(4). Notwithstanding
anything in the Plan or this Agreement to the contrary, to the extent that any
amount or benefit hereunder that constitutes “deferred compensation” to the
Participant under Section 409A and applicable guidance thereunder is otherwise
payable or distributable to the Participant under the Plan or this Agreement
solely by reason of the occurrence of a Change in Control or due to the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless the Committee determines in good faith that (i) the
circumstances giving rise to such Change in Control, Disability or separation
from service meet the definition of a change in ownership or control,
disability, or separation from service, as the case may be, in
Section 409A(a)(2)(A) of the Code and applicable final regulations, or (ii) the
payment or distribution of such amount or benefit would be exempt from the
application of Section 409A by reason of the short-term deferral exemption or
otherwise (including, but not limited to, a payment made pursuant to an
involuntary separation arrangement that is exempt from Section 409A under the
“short-term deferral” exception). Any payment or distribution that otherwise
would be made to a Participant who is a specified employee as defined in Section
409A(a)(2)(B) of the Code on account of separation from service may not be made
before the date which is six months after the date of the specified employee’s
separation from service (or if earlier, upon the specified employee’s death)
unless the payment or distribution is exempt from the application of
Section 409A by reason of the short term deferral exemption or otherwise.
     (j) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way

Page 4



--------------------------------------------------------------------------------



 



material or relevant to the construction or interpretation of the Agreement or
any provision thereof.
     IN WITNESS WHEREOF, the Company and Participant have executed this
Agreement on the date set forth in the first paragraph.

                      MONEYGRAM INTERNATIONAL, INC.    
 
               
 
  By:                          
 
                    PARTICIPANT    
 
                              Print Name:        
 
         
 
   

Page 5